Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on February 24, 2022 and the supplemental amendment filed on March 11, 2022.
As directed by the amendment: Claims 1, 7, 15, 17, and 20 were amended.  Claims 16 and 21 were cancelled. Claims 25-28 are newly added, and thus claims 1-5, 7-8, 15, 17-20, and 22-28 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
Claim 7, claim 20, and claim 28 recite “the stimulation provided to the individual by the operation of the mobile device controller and the tactile stimulator devices consists essentially of tactile stimulation.” According to MPEP 2111.03(III), “[f]or the purposes of searching and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually area, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ … If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”
In the instant case, Applicant’s specification and claims do not clearly indicate what the basic and novel characteristics of the claimed invention actually are. Providing 
Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attachment mechanism to attach one of the two or more tactile stimulator devices to the band in a repeatedly removable and re-attachable manner” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 15, 17-20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17 recites “the stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion. Similarly, lines 19, 20, 21, 22, 23, 24, 26, and the last two lines recite “the tactile stimulator devices.”
Claim 1, lines 29-32 recite “permitting the individual to change the [settings] … in response to a detectable change in a measurable physiological indicator of stress that not required. Thus, for purposes of prior art rejection, this claim limitation is met if an individual is permitted (i.e., not prohibited) to change settings in response to a measurable (capable of being measured) change in stress level.
Claim 1, the penultimate line recites “a measurable physiological indicator of stress” which is confusing because line 37 already recites “a measurable physiological indicator of stress.” Examiner suggests amending the penultimate line to recite --the measurable physiological indicator of stress--.
Claim 4, line 3 recites “the tactile stimulators” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 7, lines 2-3 recite “the tactile stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 8, line 1 recites “the stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.

Claim 22, line 2 and line 3 recite “the tactile stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 23, line 2 and line 3 recite “the tactile stimulator devices” and “the tactile stimulator device” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 24, line 2 and line 3 recite “the tactile stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 26, line 2 and line 3 recite “the tactile stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
Claim 28, line 2 recites “the tactile stimulator devices” which lacks proper antecedent basis. Examiner suggests --the two or more tactile stimulator devices-- to avoid confusion.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15, 17-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986), Harper et al. (2016/0158097), and Snow (2015/0038886).
Regarding claim 1, Schmidt discloses a method for controlling stress (can treat PTSD, anxiety, or panic disorder, see lines 7-13 of [0015]) through applying tactile bilateral stimulation (via vibrating elements 20A, 20B bilaterally positioned on the user, Fig. 1A), comprising: 
(a) providing an individual (subject 12, Fig. 1A) engaged in one or more active behaviors (the user may be working, driving, reading, meditating, or sleeping, see the penultimate sentence of [0026] and [0049]) with (i) two or more handholdable tactile stimulator devices (first and second vibrating elements 20A, 20B, shown to be handholdable in Fig. 1A), each of the two or more tactile stimulator devices (20A, 20B) comprising a wireless receiver that receives wireless signals (see the last sentence of [0050], a wireless, remote control communication mechanism may be used such as radio or infrared. Thus, there will be a receiver to receive the wirelessly transmitted rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control in Fig. 5 already adjusts a “rate,” presumably a rate of the vibration frequency. Here, Schmidt provides control of the speed, or rate, at which the two vibration stimulators cycle back and forth via the pause-duration control 56, Fig. 2; see lines 26-33 of [0038]. Decreasing the duration between stimulator vibrations would thus increase the cycle frequency, which reads on the control of “speed”), and a wireless relay component for transmitting the wireless instructions to the stimulator devices through the wireless signals (see the last sentence of [0050], the controller 40 will have a wireless relay component to transmit wireless instructions such as through radio or infrared communication), 
(b) having the individual place the tactile stimulator devices (20A, 20B) bilaterally in direct or indirect contact with the individual’s body (see Fig. 1A, the user holds the first and second tactile stimulator devices 20A, 20B, bilaterally in direct therapeutic contact with the hands. Additionally, see lines 1-8 of [0047] and lines 1-7 of [0037]) by (i) placing the tactile stimulator devices in the individual’s hands (20A, 20B, see Fig. 1A. Note, limitations (i)-(iv) are in a list using “or” so only one of these limitations must be met by the prior art),
(c) having the individual set the speed and intensity (via knobs 54, 56, Fig. 2) of the tactile stimulation applied through the tactile stimulator devices (see lines 1-8 of [0049] and lines 1-3 of [0046]; the “patient, will: … adjust the operating controls 52 to 
(e) having the individual evaluate his or her stress level (see lines 1-8 of [0049] and lines 1-3 of [0046]; the “patient, will: … adjust the operating controls 52 to suit individual patient preference … [and] adjust the operating controls 52 as needed throughout the operating period.” When the patient determines their “individual patient preference” that preference will be based upon a mental evaluation of their stress level, and they will adjust the settings as needed) and permitting (not prohibiting) the individual to change the speed setting, the intensity setting, or both the speed setting and the intensity setting (the patient is permitted to adjust the settings to suit their individual preference, and to change the settings as needed throughout the operating period, see lines 1-8 of [0049] and lines 1-3 of [0046]) in response to a detectable change in a measurable physiological indicator of stress that occurs during the one or more active behaviors (as best understood, this step does not require an active step of detecting the user’s physiological indicator of stress. Instead, the claim merely requires the individual to be “permit[ted]” to change the setting(s) in response to a stress that occurs during the one or more active behaviors. Schmidt reads on this language because it specifically states that the user can adjust the settings to suit their individual patient preference, and they can adjust the settings as needed throughout the operating period. No matter what type of change in stress that may occur, such as an elevated heart rate, the Schmidt user is always permitted to change the settings to their preference), wherein application of tactile bilateral stimulation through operation of the tactile stimulator devices (20A, 20B) detectably reduces a measurable physiological actually be detected/measured. Instead, the user’s stress level merely needs to be capable of being detected in a measurable manner).
Schmidt states that the controller (40) may utilize wireless communication (see the last sentence of [0050]) but is silent regarding each of the two or more tactile stimulators being wireless, each comprising a stimulator device processor; the set of bands being adjustable, with attachment mechanisms to attach the stimulator devices in a repeatedly removable and re-attachable manner; the separate programmable mobile device controller comprising a memory component comprising a computer readable medium comprising controller instructions for receiving the input from the individual through a graphical user interface, one or more controller processors for reading the computer readable medium and executing the controller instructions, setting the speed and intensity through the graphical user interface, and causing the controller to store the individual’s speed and intensity selections in the memory component. However, modifying the controller (40) to be useable by a mobile device with a graphical user interface and memory component such as a smart phone is well known in the art, and provides expected benefits such as improving convenience and portability, and no longer requiring a specifically dedicated controller to use the device.
rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control 

The modified Schmidt/Kelley method is still silent regarding the attachment mechanisms able to attach the stimulator devices in a repeatedly removable and re-attachable manner; and causing the controller to store the individual’s speed and intensity selections in the memory component.
Harper teaches a related therapeutic, body-worn vibration stimulator (vibrator held in place on the body by a Velcro or bandage band, see Fig. 2A-C) that can be wirelessly controlled by a mobile device controller (see Fig. 7 and the first two sentences of [0016]) with a graphical user interface (Fig. 8-10). The controller allows the user to input stimulation parameters such as pulse duration, interpulse duration (speed), pulse amplitude (intensity), and the like, using sliders, buttons, etc. (see Fig. 8 and lines 2-10 of [0064]), and the user can store their individual stimulation settings in a memory 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Schmidt/Kelley so that the graphical user interface allows a user to set one or more vibration parameters with sliders and/or buttons and then save these parameters as taught by Harper, so that the user can save their most effective speed and intensity settings and these settings can be quickly loaded for future use.
The modified Schmidt/Kelley/Harper method discloses an attachment mechanism (see the first sentence of [0067] of Kelley, the stimulator is attachable to the band and thus there must be some attachment mechanism), but does not specifically state this is repeatedly removable and re-attachable.
Snow teaches a related method of providing vibration to an individual to reduce stress (see lines 1-5 of [0004]) using a remote-controllable (opening 812 “to attach or hold automatic or wireless controls” and wireless connectivity operation 832, see Figs. 8A-8B, see lines 7-8 of [0045]) device (therapeutic delivery device 800, Fig. 8A), comprising a tactile stimulator (vibration transducer 830, Fig. 8B). This vibrational device (800) is configured to be repeatedly removable and re-attachable to an attachment mechanism (such as pocket 103, Fig. 1, 703, Fig. 7; see the first sentence of [0019] and the first sentence of [0045]) that can be located in different items such as securing bands (band member 101, Fig. 1), as well as pockets in articles of clothing (wearable shirt 701, wrap 710, Fig. 7). The attachment mechanism (pockets such as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator devices of Schmidt/Kelley/Harper to be configured to be removably and repeatedly inserted into and out of attachment mechanism pockets in the securing band and at least one article of clothing as taught by Snow, because these vibration devices are versatile and can be easily removed be recharged, repaired, or replaced, and used for multiple applications such as in the shirt (701, Fig. 7). Thus, a user could receive stress reducing vibration therapy in a variety of wearable items. A particular user may prefer wearing the vibrating shirt as compared to bracelets because it would be easier to don, and they would already be wearing a shirt anyways so it is less intrusive on their usual bedtime routine.
Regarding claim 2, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the controller (40 of Schmidt, as modified by Kelley and Harper) presents to the individual different selectable settings that have different preprogrammed speed and intensity settings (see the first sentence of [0066] of Kelley and see lines 4-11 of [0065] of Kelley).
Regarding claim 3, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the controller (40 of Schmidt, as modified by Kelley and Harper) presents to the individual different selectable settings (speed and intensity settings, see para. [0065] of Kelley) that automatically vary in intensity, speed, or both (the controller may be 
Regarding claim 4, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the graphical user interface (touch-sensitive screen 104 of Kelley, as modified by Harper) comprises one or more slide-bar adjustment areas for controlling speed and intensity of tactile stimulation (see Fig. 8 and lines 2-10 of [0064] of Harper), and the method comprises the individual providing input to the controller through the one or more slide-bar adjustment areas (the individual provides input to the controller to select their desired settings, see lines 1-8 of [0049] and lines 1-3 of [0046] of Schmidt; and in the modified method, the slide-bar taught by Harper is used to provide the input).
Regarding claim 7, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the stimulation provided to the individual by the operation of the mobile device controller (controller 40 of Schmidt, as modified by Kelley to be a smart phone with wireless controls and a graphical user interface, and as modified by Harper) and the tactile stimulator devices (20A, 20B of Schmidt as modified by stimulators 110, 110 of Kelley) consists essentially of tactile stimulation (the tactile stimulators 20A, 20B of Schmidt and the stimulators 110, 110 of Kelley provide vibratory stimulation. As explained in the Claim Interpretation section above, the phrase “consisting essentially of” has been interpreted to be equivalent to “comprising” because Applicant’s specification and claims do not clearly indicate what the basic and novel characteristics of the claimed invention actually are).
Regarding claim 8, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the stimulator devices (20A, 20B of Schmidt, as modified by stimulators 110, 
Regarding claim 15, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the method comprises changing the speed or intensity of tactile stimulation (based upon user preference, see lines 1-8 of [0049] and lines 1-3 of [0046] of Schmidt; see also lines 6-14 of [0067] of Kelley) by previous individual-selected speed and intensity settings contained in the memory (see the first sentence of [0066] of Kelley).
Regarding claim 17, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the individual is performing one or more tasks related to employment, driving a vehicle, or being engaged in a social activity (the user may be working, driving, reading, meditating, or sleeping, see the penultimate sentence of [0026] and [0049] of Schmidt).
Regarding claim 18, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the method is used to provide a therapeutic benefit to an individual suffering from a stress-related disorder (the method is used to treat PTSD, anxiety, or panic disorder, see lines 7-13 of [0015] of Schmidt).
Regarding claim 19, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the individual is diagnosed with one or more of a panic disorder or anxiety (see lines 7-13 of [0015] of Schmidt).
Regarding claim 20, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the stimulation provided to the individual by the operation of the mobile device 
Regarding claim 22, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the method comprises the individual attaching the tactile stimulator devices (20A, 20B of Schmidt, as modified by Kelley and Snow) to the bands and causing the tactile stimulator devices to apply tactile bilateral stimulation to the individual (see lines 9-10 of [0050] of Schmidt, and see the first sentence of [0067] of Kelley).
Regarding claim 23, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the method comprises the individual affixing and removing the tactile stimulator devices (20A, 20B, as modified by Kelley and Snow) to an article of the individual’s clothing (see lines 4-6 of [0023] of Schmidt, and see pocket 103, Fig. 1, 703, Fig. 7 of Snow; see the first sentence of [0019] and the first sentence of [0045] of Snow) and causing the tactile stimulator device to apply bilateral tactile stimulation to the individual (see the last sentence of [0023], and see lines 4-7 of [0037] of Schmidt, the vibrating elements are inserted into bilateral elements such as socks/shoes, and the disclosed 
Regarding claim 24, the modified Schmidt/Kelley/Harper/Snow method discloses the individual detaching the tactile stimulator devices (20A, 20B of Schmidt, as modified by Kelley and Snow) from the securing bands (as in Fig. 1A of Schmidt, the stimulators are detached from the disclosed securing bands; see paragraph [0023] of Schmidt, the vibrators can be held in the hands or inserted into bands/garments based upon the user’s needs and preferences) and causing the tactile stimulators to apply tactile bilateral stimulation to the individual (see Fig. 1A and para. [0023] of Schmidt).
Regarding claim 25, the modified Schmidt/Kelley/Harper/Snow method discloses that the measurable physiological indicator of stress comprises a measurable reduction in heart rate (it is noted that claim 1 does not actually require an active step of detecting the user’s physiological indicator of stress. Instead, the claim merely requires the individual to be “permit[ted]” to change the setting(s) in response to a stress that occurs during the one or more active behaviors. Schmidt reads on this language because it specifically states that the user can adjust the settings to suit their individual patient preference, and they can adjust the settings as needed throughout the operating period. No matter what type of change in stress that may occur, such as an elevated heart rate, the Schmidt user is always permitted to change the settings to their preference. Furthermore, Schmidt discloses substantially the same method steps as claimed, applying alternating tactile vibratory stimulation in a bilateral manner to the limbs of the user, in Fig. 1A. Additionally, Schmidt states this method is to treat PTSD, anxiety, or panic disorder, see lines 7-13 of [0015]. Therefore, to any extent that the instant method 
Regarding claim 26, the modified Schmidt/Kelley/Harper/Snow method discloses causing the controller (40 of Schmidt as modified by Kelley and Harper) to relay the wireless instructions (via the wireless communications protocols disclosed by Schmidt in the last sentence of [0050] and as taught by Kelley’s wireless communication mechanism(s) 608, Fig. 6) to the tactile stimulator devices (20A, 20B of Schmidt as modified by Kelley) corresponding to the speed and intensity settings to cause the tactile stimulator devices to apply bilateral tactile stimulation to the individual in a manner corresponding to the speed and intensity settings (in the modified method, the tactile stimulator devices will be controlled based upon the settings selected by the user. For example, the selected intensity/speed settings described in [0065] of Kelley will be selected and the device will be operated accordingly).
Regarding claim 27, the modified Schmidt/Kelley/Harper/Snow method does not specifically state that the individual changes the speed setting, the intensity setting, or both the speed and intensity settings, at least one time during the one or more active behaviors.
However, the modified method clearly states that the user can change the speed setting, the intensity setting, or both, during the treatment (the patient is permitted to adjust the settings to suit their individual preference, and to change the settings as needed throughout the operating period, see lines 1-8 of [0049] and lines 1-3 of [0046] of Schmidt). Thus, it is up to the user to adjust the settings according to their preference, and they may change the settings throughout the operating period, which is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmidt/Kelley/Harper/Snow to have the individual change a setting according to their preferences during the one or more active behaviors at least one time, so that they will provide a more optimal treatment by updating the settings to their most recent needs/preferences.
Regarding claim 28, the modified Schmidt/Kelley/Harper/Snow method discloses wherein the stimulation provided to the individual by the operation of the mobile device controller (controller 40 of Schmidt, as modified by Kelley to be a smart phone with wireless controls and a graphical user interface, and as modified by Harper) and the tactile stimulator devices (20A, 20B of Schmidt as modified by stimulators 110, 110 of Kelley) consists essentially of tactile stimulation (the tactile stimulators 20A, 20B of Schmidt and the stimulators 110, 110 of Kelley provide vibratory stimulation. As explained in the Claim Interpretation section above, the phrase “consisting essentially of” has been interpreted to be equivalent to “comprising” because Applicant’s specification and claims do not clearly indicate what the basic and novel characteristics of the claimed invention actually are).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986), Harper et al. (2016/0158097), and Snow (2015/0038886) as applied to claim 1 above, and further in view of Ganesh (2017/0340270).

Ganesh teaches a related system for providing tactile stimulation to one or more limbs (therapy devices 104 in bracelet form 201, Figs. 5-6) to therapeutically treat stress (see the first sentence of the abstract). The system has a controller with instructions (mobile device application, see 630 of Fig. 9 and the first sentence of [0048]), and is able to monitor environmental values and physiological values such as heart rate (see lines 1-10 of [0049]) to determine whether thresholds are reached, and provide calming treatment once the threshold(s) are met (see steps 702-707, Fig. 10). Based upon the flowchart in Fig. 10 having step 707 return to 702 after activating the therapy modules, one of ordinary skill in the art would recognize that if the user’s physiological thresholds return below the thresholds, then this would be an event or condition in which the method would stop providing the tactile stimulation because it would no longer be needed (see Fig. 10, the therapy modules are only activates after the sensor values are exceeding the threshold in 703). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bands of Schmidt/Kelley/Harper/Snow to include sensors and adjustable thresholds to determine when to activate the vibrational therapy and when to stop applying the vibration therapy .
Response to Arguments
Applicant's arguments filed February 24, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Applicant has amended claim 1 such that the body of the claim recites that the claimed method detectably reduces a measurable physiological indicator of stress (see the last paragraph of page 16 of the Remarks), this argument is not persuasive. It is noted that this amendment still does not actively require the method to detect stress or actually perform a measurement for a physiological indicator of stress. The passive words “permitting” (as opposed to --instructing--), “detectable” (as opposed to --detected--), and “measurable” (as opposed to --measured--) suggest that an active step of detecting a physiological indicator is not required. Thus, for purposes of prior art rejection, this claim limitation is met if an individual is permitted (i.e., not prohibited) to change settings in response to a measurable (capable of being measured) change in stress level. If Applicant wants to recite that the user’s stress levels are actually measured as part of the method, then Examiner suggests reciting active steps such as --measuring…--.
Regarding the argument that the amended method is limited to individuals engaged in one or more active behaviors, to distinguish from Kelley or any combination of Kelley and the other cited references (see the last paragraph of page 16 of the Remarks, through the first two lines of page 17 of the Remarks), this argument has 
Regarding the argument that Kelley is generally directed to deliver of bilateral stimulation to initiate or accelerate the onset of sleep and maintain sleep state after the onset of sleep, and thus not for a person engaged in one or more active behaviors or for a person that evaluates their stress level and adjusts settings at least once (see the last paragraph of page 17 of the Remarks through the first paragraph of page 18 of the Remarks), this argument has been considered, but it is not persuasive because Schmidt et al. (2002/0035995) is now the primary reference and it discloses a method of applying tactile bilateral stimulation to a user engaged in one or more active behaviors (see the penultimate sentence of [0026] and [0049]).
Regarding the argument that unlike Kelley, the stimulators of Applicant’s claimed method are intended to be used at any time of day and Kelley provides no option for the user to change settings in response to measurable stress that occurs during one or more active behaviors (see the last paragraph of page 18 of the Remarks), this argument has been considered, but it is not persuasive because Schmidt et al. (2002/0035995) is now the primary reference and it discloses a method of applying tactile bilateral stimulation to a user engaged in one or more active behaviors (see the penultimate sentence of [0026] and [0049]).
Regarding the argument that Harper and Snow are significantly different references from Kelley and from the claimed invention, and that the combination fails to 
Regarding the argument that the Applicant fully incorporates its position as disclosed in the November 3, 2021, Response to Office Action that it is improper to combine Kelley, Harper, and Snow (see the last paragraph of page 19 of the Remarks), this argument is not persuasive for the same reasons addressed in the Final Rejection mailed November 24, 2021.
Regarding the argument that Makower is generally directed to the application of stimulation to a single body part for sexual pleasure, a field of endeavor that is remote from the present application and claimed method (see the last paragraph of page 20 of the Remarks, through the first paragraph of page 21 of the Remarks), this argument is not persuasive. First, the argument is moot because Makower is no longer relied upon in the instant rejections. Second, Makower is at least reasonably pertinent to the problem(s) faced by the instant invention. Makower teaches a vibratory device with an easy-to-use smart phone controller. This smart phone control of a vibrator is reasonably pertinent to the problem faced by the inventor of providing a vibrational device with a wireless mobile controller. Furthermore, Makower would have logically commended itself to the inventor’s attention because the inventor would logically review other vibration devices to find different ways to provide wireless control of the vibration characteristics.
Regarding the argument that Schmidt is directed to methods that are distinctly different from those of Kelley and fails to remedy the deficiencies of Kelley, Harper, and Snow with respect to claim 1 (see the last paragraph of page 21 of the Remarks, through the first paragraph of page 22 of the Remarks), this argument is not persuasive. First, it is noted that Applicant appears to be arguing that Schmidt is non-analogous art because it is different from Kelley. However, the test for analogous art is based upon the field of endeavor of applicant and whether the reference is reasonably pertinent to the problem faced by the applicant. Schmidt and Kelley do not need to be from the same field of endeavor as one another in order to be analogous art. However, it is noted that they are both bilateral vibratory stimulation methods. Second, Schmidt does disclose any alleged deficiencies of Kelley, Harper, and Snow (see the claim rejection(s) above).
Regarding the argument that claims 7 and 20 are directed to methods wherein the stimulation provided consists essentially of tactile stimulation, and that references such as Snow and Schmidt provide other forms of stimulation than simply tactile stimulation as key elements of the disclosed methods (see the last paragraph of page 22 of the Remarks), this argument is not persuasive. According to MPEP 2111.03(III), “[f]or the purposes of searching and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually area, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ … If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change not clearly indicate what the basic and novel characteristics of the claimed invention actually are. Therefore, “consisting essentially of” has been interpreted as “comprising.”
Regarding the argument that claim 23 comprises affixing the stimulation devices to an article of the individual’s clothing, which is not envisioned by Schmidt or Makower (see the last paragraph of page 22 of the Remarks), this argument is not persuasive. Schmidt discloses attaching the stimulation devices to clothing such as wristbands or socks/shoes, and Snow also provides support for attaching the stimulation devices to clothing (see the claim rejection(s) above). Makower is no longer relied upon.
Regarding the argument that claim 27 requires the individual to change a setting at least once during an active behavior, which is distinguished from Kelley (see the last paragraph of page 22 of the Remarks), this argument is not persuasive. Schmidt is now the primary reference and clearly states that the individual is permitted to adjust the settings to suit their individual preference, and to change the settings as needed throughout the operating period (see lines 1-8 of [0049] and lines 1-3 of [0046] of Schmidt). Requiring the user to change a setting at least once is not a meaningful difference from the primary reference Schmidt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785